Citation Nr: 0405312	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-12 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected ganglionectomy, right hand (minor), currently 
evaluated as 10 percent disabling, to include entitlement to 
a convalescence rating for surgery in June 2002.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
type II diabetes mellitus.

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and for squamous cell 
carcinoma of the larynx as secondary to nicotine dependence 
will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
the claims on appeal additionally include entitlement to 
service connection for post-traumatic stress disorder and 
squamous cell carcinoma of the larynx.  However, these 
matters were addressed by both a Veterans Law Judge in 
October 1998 and an Acting Veterans Law Judge in June 2003, 
whereas the issues of entitlement to an increased rating for 
service-connected ganglionectomy, right hand (minor), and 
entitlement to compensation under 38 U.S.C.A. § 1151 for type 
II diabetes mellitus were solely addressed in the Board 
hearing in June 2003 by the Acting Veterans Law Judge.  
Copies of the transcripts of those hearings are of record.  
As the Veterans Law Judge presiding at the hearings must 
participate in the decisions on the claims (See 38 C.F.R. 
20.707 (2003)), the appeal as to the issues of entitlement to 
an increased rating for service-connected ganglionectomy, 
right hand (minor), and entitlement to compensation under 
38 U.S.C.A. § 1151 for type II diabetes mellitus will be 
decided solely by the Acting Veterans Law Judge who took 
testimony as to these matters at the hearing conducted in 
June 2003.  

As the issues of entitlement to service connection for PTSD 
and squamous cell carcinoma of the larynx were addressed by 
both a Veterans Law Judge in October 1998 and an Acting 
Veterans Law Judge in June 2003, those Judges will have to 
participate in the adjudication of those issues in addition 
to a third panel member to be appointed by the Chairman.  
These issues will be concurrently decided in a separate 
decision by a three-member panel of the Board under a 
different docket number.  

Finally, the Board notes that while the record has been 
adequately developed to permit a decision on the merits with 
respect to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for type II diabetes mellitus, it finds 
that additional development is warranted with respect to the 
issue of entitlement to an increased rating for service-
connected ganglionectomy, right hand (minor).  This issue 
will be addressed more fully in the Remand portion of this 
decision.  Accordingly, this portion of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

There is no additional disability associated with the 
veteran's type II diabetes mellitus that is the result of 
treatment provided by the Department of Veterans Affairs 
(VA).


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for type II diabetes mellitus is not 
warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, it is 
noted that the veteran primarily contends that he sustained 
additional disability as a result of the VA's failure to 
diagnosis his type II diabetes mellitus at an earlier point 
in time (approximately four years earlier).  However, after 
being specifically advised that he had not produced evidence 
of additional disability associated with his type II diabetes 
as a result of VA treatment in the rating decision January 
2003 and statement of the case issued in May 2003, the 
veteran has still not provided evidence that he sustained 
additional disability as a result of VA treatment.  Thus, the 
Board finds that this claim would not benefit from any 
further development.  In addition, the veteran has been 
provided with an opinion as to the conduct of the VA 
physicians with respect to the diagnosis and treatment of his 
type II diabetes mellitus and the existence of additional 
disability, and was given an opportunity to provide evidence 
in response to that opinion, without any indication that 
there would be any further action taken by VA.  In fact, the 
record also contains letters, dated in May 2001 and October 
2002, from the RO to the veteran, advising him that he still 
needed to provide evidence of the existence of a current 
disability associated with his type II diabetes as a result 
of VA treatment.  Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been provided with the applicable 
laws and regulations, and there is no indication that there 
are any outstanding pertinent records that have not already 
been obtained or that are not adequately addressed by 
documents contained within the claims file.  Thus, the Board 
finds that further notice and/or development in this matter 
is not required under the VCAA.

A review of the testimony and statements of the appellant 
reflects that he generally asserts dissatisfaction with the 
overall quality of medical treatment rendered by the VA in 
the years before the diagnosis of his type II diabetes 
mellitus in August 1998.  More specifically, he in essence 
asserts that the VA should have diagnosed his condition at an 
earlier point in time, and that its failure to do so has 
somehow caused additional residual disability.

VA treatment records reflect elevated blood sugar readings 
beginning in June 1995, and the Board further notes readings 
of 154 and 103 in October 1995, 132 and 119 in November 1995, 
153 in May 1997, 191 in October 1997, 317 in February 1998, 
153 in April 1998, 147 in May 1998, 230 in July 1998, and 243 
in August 1998. 
VA diabetes mellitus examination in December 2000 revealed 
the veteran's report of elevated blood sugar levels beginning 
approximately six years earlier, but that he was not informed 
he was diabetic until two years ago with average blood sugar 
around 170 to 190.  The veteran further noted a strong family 
history of diabetes mellitus and that he had symptoms of 
increased thirst and weakness prior to the diagnosis.  The 
veteran indicated that he was able to do all daily activities 
with some restrictions relating to his back.  He denied any 
visual problems, or vascular and cardiac symptoms.  The 
diagnosis was diabetes mellitus type II well-controlled on 
glyburide.  No significant complication of diabetes was found 
at the time of this examination.  The examiner's review of 
the veteran's old laboratory reports starting in September 
1993 revealed that he had blood sugar of 81 on September 
"1999" and various figures of blood sugar between that time 
and formal diagnosis of diabetes mellitus on August 17, 1998.  
Between 1993 and 1998, the veteran had blood sugar between 81 
and 191.  He had moderately elevated blood sugar on several 
occasions in 1993, 1994, and 1995 with several of them over 
150, but some of them between 103 and 130.  The highest blood 
sugar found in these records was on February 25, 1998 which 
was 317, the second highest was on July 21, 1998 and was 230, 
and the third highest was 191, detected on August 26, 1997.  
These blood sugars were noted to have been done at different 
times and some of them were postprandial.  

In response to the question of whether diabetes mellitus was 
a result of a disease or injury, no evidence was found by the 
examiner in the claims file to account for the possibility of 
this cause which was considered very unlikely.  As for 
whether the veteran's diabetes was an aggravation of an 
existing disease, the answer was affirmative to the extent 
that it was somewhat likely that he had a prediabetic 
condition and that this condition gradually became worse in 
the following years.  However, the examiner further opined 
that there was no evidence that his diabetes was related to 
his hospitalization, that it was very unlikely that it 
resulted or became worse because of medical or surgical 
treatment, and that it was not caused from any treatment 
given to him.  The examiner further commented that although 
treatment of mild or borderline type II diabetes can be done 
successfully with controlled diet, weight reduction, and 
regular exercise, such counseling and the failure thereof 
from the patient are common, which then leads to 
pharmacological treatment.  Whether this sequence of action 
was followed in the veteran's case was not completely clear 
from the medical records.  However, the veteran's type II 
diabetes mellitus was now well-controlled with glyburide and 
there were no other known complications of diabetes mellitus.  
In conclusion, the examiner stated that mild type II is 
usually treated by different physicians somewhat differently, 
and he did not consider non-diagnosis of diabetes mellitus in 
this veteran prior to August 17, 1998, had caused any 
significant consequence to his health or to other existing 
diseases.

Another VA Diabetes Mellitus examination was conducted in 
December 2002.  The examiner reviewed the information and 
evidence in the claims file and discussed the case with an 
endocrinologist who stated that, until random glucoses would 
have exceeded the 200 level, which was the case in 1998, one 
could not have made a diagnosis based upon these random 
elevations, the maximum which was 154mg.  Therefore, the 
first indication of the veteran's having an abnormally 
elevated glucose under random sampling was in 1998 at which 
time it had exceeded 200mg.

Concerning the matter of whether the veteran would have gone 
on to develop diabetes requiring oral medication as opposed 
to diet control had the condition been diagnosed earlier, the 
examiner indicated that the matter could not be answered 
without resort to pure speculation.  The examiner noted that, 
given the natural course of the disease, patients may very 
well be controlled on diet a number of years but eventually, 
due to depletion of beta cell secretion of insulin, will come 
to the use of oral medication and subsequently become insulin 
dependent.  Therefore, the examiner stated that an earlier 
diagnosis and recommended therapy of dietary control would 
not have necessarily precluded the veteran's having to take 
oral medication in 1998, at which time he was formally 
diagnosed with diabetes mellitus type II.  The examiner 
concluded that, for these reasons, there was no grounds for a 
claim of negligence or neglect resulting in the veteran's 
having diabetes or in the veteran having to take oral 
medication for the control of type II diabetes.

At the veteran's hearing before the Board in June 2003, the 
veteran reiterated his belief that he had sustained 
additional physical damage as a result of the VA's failure to 
diagnosis his diabetes mellitus approximately four years 
prior to August 1998 (transcript (T.) at pp. 11-12).

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in September 1998 and, accordingly, the claim will 
be adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on his 
type II diabetes mellitus, the Board finds that there is 
insufficient medical evidence of currently identifiable 
additional disability related to his VA treatment.  In 
addition, as was noted previously, the RO's January 2003 
rating decision and May 2003 statement of the case clearly 
placed the veteran and his representative on notice of the 
need for the veteran to produce evidence of identifiable 
additional disability that was the result of actions taken by 
the VA, and the record does not contain such evidence.  In 
fact, it appears from the existing records that treatment of 
the veteran's type II diabetes mellitus since the August 1998 
diagnosis has been largely successful.

In support of the veteran's claims, the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that VA medical treatment caused 
him additional disability.  However, the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been demonstrated that 
the veteran possesses the requisite knowledge, skill, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent 
evidence.  Espiritu v. Derwinski, supra.  In short, the 
veteran's own speculations as to medical matters are without 
any probative value.

As for the contemporaneous treatment records themselves, as 
was already mentioned, they are not reflective of additional 
disability associated with the veteran's diabetes mellitus, 
and with respect to the VA's diagnosis and treatment of this 
condition, it reflects a VA opinion that concludes that there 
is no evidence that additional disability was caused by any 
failure on the part of VA.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for type II diabetes mellitus is denied.


REMAND

With respect to the veteran's claim for an increased rating 
for his service-connected ganglionectomy, right hand (minor), 
currently evaluated as 10 percent disabling, to include 
entitlement to a convalescence rating for surgery in June 
2002, the Board first notes that service medical records 
reflect the removal of a ganglion cyst at the base of the 
fourth finger of the right hand in July 1970.  Service 
connection was subsequently granted for residuals of 
ganglionectomy of the right hand with small recurrence in a 
rating decision in September 1971, at which time a 
noncompensable rating was assigned.  

Thereafter, a February 1986 rating decision denied service 
connection for a cyst on the right index finger, and in 
November 1989, the RO assigned a 10 percent rating for 
tenderness in the area of the in-service ganglionectomy with 
possible recurrence of the cyst.  In May 1999, the veteran 
filed a claim for an increased evaluation based on recent 
surgical removal of a ganglion cyst on the right middle 
finger, and in a rating decision in October 1999, the RO 
granted a temporary 100 percent evaluation for the period of 
May 4, 1999 to July 1, 1999, based on surgical or other 
treatment necessitating convalescence.  The veteran appealed 
the denial of a rating in excess of 10 percent following the 
temporary 100 percent rating.  A request for a temporary 100 
percent rating relating to surgery for a right index finger 
release was denied in January 2003 on the basis that it was 
not related to the veteran's residuals of a cystectomy of the 
right hand, and this determination was included in a June 
2003 supplemental statement of the case pertaining to the 
appeal of the denial of a rating in excess of 10 percent for 
the service-connected ganglionectomy.  

A June 1999 VA examination revealed tenderness and swelling 
at the base of the right middle finger due to the veteran's 
recent surgery in May 1999, and he was unable to bring the 
middle finger any closer than three inches from the palm 
secondary to swelling and pain.  The most recent VA 
examination in September 2000 revealed a slightly tender scar 
at the base of the right middle finger but no findings were 
given as to how close the veteran could bring the middle 
and/or fourth finger to the palm of the right hand.

The Board further notes that the veteran has recently claimed 
worsening symptoms in a statement submitted by his 
representative in June 2003, and a supplemental statement of 
the case issued that same month evaluated the veteran's right 
hand disability solely based on consideration of the rating 
criteria for the skin.  In this regard, the Board also notes 
that the rating criteria for ankylosis and loss of motion of 
the fingers and thumb were revised, effective August 26, 
2002, and the veteran's disability needs to be readjudicated 
based on the consideration of these new rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2003).

Therefore, the Board finds that the veteran should be 
provided with a new VA hand, thumb, and fingers examination 
to determine the current nature and severity of his service-
connected disability, and so that an examiner can offer an 
opinion as to whether the veteran's right index finger 
surgery of June 2002 is in any way related to the residuals 
of in-service ganglionectomy of the fourth finger, which was 
found to include the middle finger for purposes of a 
temporary 100 percent rating in October 1999.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his service-
connected ganglionectomy, right hand 
(minor).  Any medical records other than 
those now on file pertaining to this 
service-connected disability should be 
obtained and associated with the claims 
folder.

3.  The veteran should be afforded an 
appropriate VA hand, thumb, and fingers 
examination to determine the nature and 
severity of his ganglionectomy, right 
hand (minor).  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be requested to state 
whether the veteran's June 2002 right 
index finger surgery is in any way 
related to his residuals of 
ganglionectomy of the third and fourth 
fingers.

4.  The case should again be reviewed on 
the basis of the additional evidence and 
the criteria for both the skin and 
fingers must be considered for the 
appropriate time periods in this case.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



